Citation Nr: 0717286	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-00 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
lumbar spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied entitlement to the benefit 
currently sought on appeal.  In January 2006, the Board 
remanded the claim for further development.  Such was 
undertaken by the Appeals Management Center (AMC), which then 
issued a supplemental statement of the case in January 2007.


FINDING OF FACT

The veteran's degenerative disc disease of the lumbosacral 
spine has been medically related to his service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbosacral spine was 
incurred in the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the agency of original jurisdiction 
(AOJ) has a duty to notify and assist the veteran under 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159 (2006).  In 
correspondence dated in February 2006, the AOJ satisfied its 
duty to notify the veteran by providing him with information 
and evidence necessary to substantiate his claim for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that he was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claim.  Although this 
notice was delivered after the initial denial of the claim, 
the AOJ subsequently readjudicated the claim based on all the 
evidence in January 2007.  In conjunction with the 
readjudication, the AOJ also provided the veteran with notice 
regarding the initial disability rating and effective date 
elements of the claim.  Thus, the veteran was able to 
participate effectively in the processing of his claim, which 
ultimately prevailed.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  All available service medical records have been 
associated with the claims file.  The veteran has been 
medically evaluated in conjunction with his claim, and an 
adequate medical opinion has been obtained.  While there may 
be some outstanding medical evidence not associated with the 
claims file, in light of the favorable outcome in this case, 
any procedural defect by VA on this account is considered 
harmless error.

Service Connection

The veteran seeks service connection for a low back disorder, 
which he essentially contends manifested in service as a 
result of his duties as a heavy truck driver and has worsened 
over time.  Correspondence from the veteran dating from 
February 1973 through the present is of record, and confirms 
the relative consistency of his statements over time. 

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Current medical evidence confirms a diagnosis of degenerative 
disc disease (DDD) of the lumbar spine.  See VA medical 
examination reports, dated in November 2004 and December 
2006.  Thus, the focus turns to the service medical records 
and whether there is evidence of a disease preexisting 
service that was aggravated or an in-service disease or 
injury.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the disease or injury existed before 
acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137.  

The Court of Appeals for the Federal Circuit has held that 
"the government must show clear and unmistakable evidence of 
both a preexisting condition and a lack of in-service 
aggravation to overcome the presumption of soundness for 
wartime service under section 1111."  Wagner v. Principi, 
370 F.3d 1089 (2004).  The Court went further to hold that 
"if the government fails to rebut the presumption of 
soundness under section 1111, the veteran's claim is one for 
service connection" rather than for service-connected 
aggravation.  Id.  

In this case, there is no clear and unmistakable evidence of 
a back disorder preexisting the veteran's service.  His 
January 1964 enlistment examination revealed normal findings 
referable to the spine and did not note any disorder of the 
back.  The veteran did not allege then, nor has he since, a 
prior injury or disorder.  The first notation of a back 
problem in service is a six day limited physical profile 
issued in January 1970 due to spondylosis of the lumbosacral 
spine, a condition which can be either congenital or 
traumatic.  Unfortunately, there is a gap in the records from 
the 1964 examination until this profile in 1970, so it is 
unclear in which category the veteran's disorder fell; 
however, subsequent records do confirm injury and pain.  In 
sum, there is not sufficient evidence to rebut the 
presumption of soundness.  The veteran's claim is not for 
aggravation of a preexisting disease, but instead for service 
connection.

The veteran's separation examination in November 1971 
indicated no spinal injury or defect.  However, records prior 
to separation do confirm instances of treatment for low back 
pain.  Specifically, a record dated in September 1970 
indicated that the veteran had fallen and injured his back, 
resulting in pain.  No fracture was detected on x-ray.  Over 
the next month, the pain increased without further injury, 
and the veteran again sought treatment.  An October 1970 
medical record noted that the veteran was treated previously 
for back pain, but that those records were lost, presumably 
referring to the pre-January 1970 records.  Upon orthopedic 
consultation, the veteran was again placed on a profile, this 
time for two months duration.  Further x-ray confirmed 
spondylosis, but no fracture.  This evidence is sufficient to 
establish in-service treatment for a back disorder.

The remaining issue is whether there exists medical evidence 
of a nexus between the veteran's current disability of DDD of 
the lumbosacral spine and his treatment of back pain in 
service.  In conjunction with a November 2004 examination of 
the veteran, a VA physician reported having conducted a 
review of the veteran's claims file.  She opined that because 
the veteran reported no distinct incident in service, his 
current disability was not related to that service.  She made 
no reference, however, to the veteran's duties as a heavy 
truck driver, nor to his service medical records that 
documented complaints of, and treatment for, back pain on 
several occasions.  

Because of these insufficiencies, the Board remanded the 
claim for further medical clarification.  As a result, the 
veteran again underwent VA examination in December 2006.  The 
same physician again reviewed the file, this time with 
specific attention paid to the veteran's duties and his 
treatment in service.  The physician opined that it was as 
likely as not that the veteran's current clinical condition 
of the lumbosacral spine was aggravated by driving military 
trucks.  She pointed to the increase in symptomatology 
documented in the service medical records and indicated that 
this was evidence of a worsening of the spondylosis 
previously noted (presumably referring to the January 1970 
profile noting the same).  The physician noted that she was 
unable to comment on whether this was the natural progression 
of any disorder preexisting service, as there was no clear 
evidence of a preexisting disorder.  

The claim succeeds or fails, therefore, on the relative 
probative value of the November 2004 and December 2006 
medical opinions.  In assessing medical evidence, whether a 
physician provides a basis for his medical opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998).  Other factors include the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-89 
(2000).  The weight of a medical opinion is diminished where 
that opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Sklar v. Brown, 
5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); 
Swann v. Brown, 5 Vet. App. 229, 232 (1993).

The November 2004 opinion appears to be based on a review of 
limited scope, given that the veteran's in-service complaints 
and treatment were not considered.  The sole basis offered 
was that the veteran did not report a specific injury to his 
back.  Because the opinion was based on such limited 
information, it is afforded little probative value on the 
issue at hand.  

The VA physician did conduct a more thorough review in 
December 2006, however, as evidenced by specific reference to 
the in-service evidence and the nature of his symptoms at 
that time.  This review yielded a positive opinion on the 
matter, finding that the veteran's current disability was at 
least as likely as not related to his well-documented 
symptoms in service.  While this opinion was based in part on 
the veteran's reported history, his contentions are found to 
be credible given their consistency over time and at least 
marginally supported by the service medical records.  As it 
appears that all of the available medical evidence was 
reviewed prior to making this determination, the Board finds 
this opinion to be more probative on the etiology of the 
veteran's current disability.  Based on this positive 
evidence, service connection is warranted.


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is granted.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


